DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-50 of Patent No.: 11,234,252 B2 to Yang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,234,252 B2
Instant Application 17/646,664
Claim 1: A method for wireless communication at a user equipment (UE), comprising: 

receiving a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; 

identifying a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; 

determining individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and 

transmitting at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration.


 

Claim 1: A method for wireless communication at a user equipment (UE), comprising: 

receiving a group configuration that indicates an association of uplink channels with group indices;

identifying a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; 

determining individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and 

transmitting at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration.
 



The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’ as disclosed by the patented claim into the instant claim so as to effectively prevent interference between uplink transmissions in wireless communication system.
Claim 1: Wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined. 
Claim 2: Wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined.
Claim 1: Transmitting at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration.
Claim 3: Canceling at least a second portion of the plurality of uplink transmissions based at least in part on the individual group indices of the group configuration.
Claim 25: Wherein receiving the group configuration further comprises: receiving an indication of a priority associated with each of the individual group indices.
Claim 4: Wherein the group indices comprise priority indices.

Claim 2:  Identifying that one of the plurality of uplink transmissions is a control information transmission on a control channel; 

Identifying a control channel resource allocated for the control information transmission on the control channel; and Page 2 of 14Application No. 17/646,664PATENT Preliminary Amendment dated April 18, 2022

Determining a group index corresponding to the control information transmission based at least in part on the control channel resource.
Claim 5: Identifying that one of the plurality of uplink transmissions is a control information transmission on a control channel; 

Identifying a control channel resource allocated for the control information transmission on the control channel; and 

Determining a group index corresponding to the control information transmission based at least in part on the control channel resource.
Claim 3: Wherein identifying the control channel resource comprises: receiving an indication of the control channel resource, wherein the control channel resource is associated with the group index.
Claim 6: Wherein identifying the control channel resource comprises: receiving an indication of the control channel resource, wherein the control channel resource is associated with the group index.
Claim 4: Wherein identifying the control channel resource comprises: receiving a configuration of the group index for each control channel resource.
Claim 7: Wherein identifying the control channel resource comprises: receiving a configuration of the group index for each control channel resource.
Claim 5: Identifying that one of the plurality of uplink transmissions is a sounding reference signal (SRS) transmission on an SRS channel; 

Identifying an SRS resource allocated for the SRS transmission on the SRS channel; and 

Determining a group index corresponding to the SRS transmission based at least in part on the SRS resource.
Claim 8: Identifying that one of the plurality of uplink transmissions is a sounding reference signal (SRS) transmission on an SRS channel; 

Identifying an SRS resource allocated for the SRS transmission on the SRS channel; and 

Determining a group index corresponding to the SRS transmission based at least in part on the SRS resource.
Claim 6: Wherein identifying the SRS resource comprises: receiving an indication of the SRS resource, wherein the SRS resource is associated with the group index or the SRS resource is within an SRS resource set associated with the group index.
Claim 9: Wherein identifying the SRS resource comprises: receiving an indication of the SRS resource, wherein the SRS resource is associated with the group index or the SRS resource is within an SRS resource set associated with the group index.
Claim 7: Identifying that one of the plurality of uplink transmissions is a channel state information (CSI) report transmission; 

Determining whether the CSI report transmission is associated with periodic, semi-persistent, or aperiodic CSI reporting; and 

Determining a group index corresponding to the CSI report transmission based at least in part on whether the CSI report transmission is associated with periodic, semi-persistent, or aperiodic CSI reporting, wherein periodic, semi-persistent, and aperiodic CSI report transmissions are associated with different group indices. 
Claim 10: Identifying that one of the plurality of uplink transmissions is a channel state information (CSI) report transmission; 

Determining whether the CSI report transmission is associated with periodic, semi-persistent, or aperiodic CSI reporting; and 

Determining a group index corresponding to the CSI report transmission based at least in part on whether the CSI report transmission is associated with periodic, semi-persistent, orPage 3 of 14Application No. 17/646,664PATENT Preliminary Amendment dated April 18, 2022aperiodic CSI reporting, wherein periodic, semi-persistent, and aperiodic CSI report transmissions are associated with different group indices.
Claim 8: Identifying that one of the plurality of uplink transmissions is a channel state information (CSI) report transmission on a control channel; 
Identifying a control channel resource allocated for the CSI report transmission on the control channel; and 

Determining a group index corresponding to the CSI report transmission based at least in part on the control channel resource.
Claim 11: Identifying that one of the plurality of uplink transmissions is a channel state information (CSI) report transmission on a control channel; 
Identifying a control channel resource allocated for the CSI report transmission on the control channel; and 

Determining a group index corresponding to the CSI report transmission based at least in part on the control channel resource.
Claim 9: Identifying that one of the plurality of uplink transmissions is a channel state information (CSI) report transmission on a data channel; 

Receiving a CSI report configuration for the CSI report transmission; and determining a group index corresponding to the CSI report transmission based at least in part on an indication of the group index in the CSI report configuration.
Claim 12: Identifying that one of the plurality of uplink transmissions is a channel state information (CSI) report transmission on a data channel; 

Receiving a CSI report configuration for the CSI report transmission; and determining a group index corresponding to the CSI report transmission based at least in part on an indication of the group index in the CSI report configuration.
Claim 10: Identifying that one of the plurality of uplink transmissions is a scheduling request (SR) transmission; 

Identifying an SR configuration for the SR transmission; and determining a group index corresponding to the SR transmission based at least in part on the SR configuration, wherein the SR configuration is associated with the group index.
Claim 13: Identifying that one of the plurality of uplink transmissions is a scheduling request (SR) transmission; identifying an SR configuration for the SR transmission; and 
Determining a group index corresponding to the SR transmission based at least in part on the SR configuration, wherein the SR configuration is associated with the group index.
Claim 11: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; and 

Determining a group index for the data transmission on the data channel based at least in part on a default group index corresponding to data transmissions on the data channel.
Claim 14: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; and 

Determining a group index for the data transmission on the data channel based at least in part on a default group index corresponding to data transmissions on the data channel.
Claim 13: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 

Receiving downlink control information (DCI) scheduling or activating the data transmission; 

Identifying a sounding reference signal (SRS) resource indicated by the DCI for an SRS transmission, the SRS resource associated with a group index for the SRS transmission; and 

Determining a group index for the data transmission based at least in part on the group index for the SRS transmission. 
Claim 15:  Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 

Receiving downlink control information (DCI) scheduling or activating the data transmission; 

Identifying a sounding reference signal (SRS) resource indicated by the DCI for an SRS transmission, the SRS resource associated with a group index for the SRS transmission; and 

Determining a group index for the data transmission based at least in part on the group index for the SRS transmission. 
Claim 14: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 

Receiving downlink control information (DCI) scheduling or activating the data transmission; 

Identifying that the DCI does not contain a sounding reference signal (SRS) resource index field; and 

Determining a group index for the data transmission based at least in part on a default group index corresponding to data transmissions on the data channel. 
Claim 16: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel;

Receiving downlink control information (DCI) scheduling or activating the data transmission; 

Identifying that the DCI does not contain a sounding reference signal (SRS) resource index field; and 

Determining a group index for the data transmission based at least in part on a default group index corresponding to data transmissions on the data channel.
Claim 15: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 

Receiving downlink control information (DCI) scheduling or activating the data transmission; and 

determining the group index for the data transmission based at least in part on an indication of the group index for the data transmission in the DCI.

Claim 17: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 

receiving downlink control information (DCI) scheduling or activating the data transmission; and 

determining a group index for the data transmission based at least in part on an indication of the group index for the data transmission in the DCI.  

Claim 16: Wherein the group index for the data transmission is indicated in a dedicated field in the DCI.
Claim 18: Wherein the group index for the data transmission is indicated in a group indication field in the DCI.  
Claim 17: Wherein the group index for the data transmission is indicated by physical layer parameters configured for the data transmission in the DCI.  
Claim 19: Wherein the group index for the data transmission is indicated by physical layer parameters configured for the data transmission in the DCI.  
Claim 18: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 
Receiving higher layer signaling that schedules the data transmission; and 

Determining a group index for the data transmission based at least in part on an indication of the group index in the higher layer signaling. 
Claim 20: Identifying that one of the plurality of uplink transmissions is a data transmission on a data channel; 
receiving higher layer signaling that schedules the data transmission; and 

Determining a group index for the data transmission based at least in part on an indication of the group index in the higher layer signaling.

Claim 19: Wherein the group configuration further indicates a total number of group indices configured for each of the plurality of uplink channels.
Claim 21: Wherein the group configuration further indicates a total number of group indices configured for each of the plurality of uplink channels.  
Claim 20: Determining that two or more of the plurality of uplink transmissions have a same group index; 

Combining the two or more of the plurality of uplink transmissions to generate a combined uplink transmission based at least in part on the group indices of the two or more of the plurality of uplink transmissions being the same; and 

Transmitting the combined uplink transmission including of the two or more of the plurality of uplink transmissions on the single uplink channel.
Claim 22: Determining that two or more of the plurality of uplink transmissions have a same group index; 

combining the two or more of the plurality of uplink transmissions to generate a combined uplink transmission based at least in part on the group indices of the two or more of the plurality of uplink transmissions being the same; and 

Transmitting the combined uplink transmission including of the two or more of the plurality of uplink transmissions on the single uplink channel.
Claim 21: Wherein combining the two or more of the plurality of uplink transmissions comprises: 

Multiplexing a first uplink transmission of the two or more of the plurality of uplink transmissions with a second uplink transmission of the two or more of the plurality of uplink transmissions in the single uplink channel; or 

Piggybacking a first uplink transmission of the two or more of the plurality of uplink transmissions on a second uplink transmission of the two or more of the plurality of uplink transmissions in the single uplink channel.
Claim 23: Wherein combining the two or more of the plurality of uplink transmissions comprises: 

Multiplexing a first uplink transmission of the two or more of the plurality of uplink transmissions with a second uplink transmission of the two or more of the plurality of uplink transmissions in the single uplink channel; or

Piggybacking a first uplink transmission of the two or more of the plurality of uplink transmissions on a second uplink transmission of the two or more of the plurality of uplink transmissions in the single uplink channel.  
Claim 22: Wherein piggybacking the first uplink transmission on the second uplink transmission comprises: 

Determining a first coding rate for encoding the first uplink transmission based at least in part on a beta offset and a second coding rate for encoding the second uplink transmission, wherein the beta offset corresponds to the same group index of the first uplink transmission and the second uplink transmission; and 

Encoding the first uplink transmission based at least in part on the first coding rate and the second uplink transmission based at least in part on the second coding rate.
Claim 24: Wherein piggybacking the first uplink transmission on the second uplink transmission comprises: 

Determining a first coding rate for encoding the first uplink transmission based at least in part on a beta offset and a second coding rate for encoding the second uplink transmission, wherein the beta offset corresponds to the same group index of the first uplink transmission and the second uplink transmission; and 

Encoding the first uplink transmission based at least in part on the first coding rate and the second uplink transmission based at least in part on the second coding rate.
Claim 23: Wherein piggybacking the first uplink transmission on the second uplink transmission comprises: 

Identifying a set of resources allocated for the second uplink transmission; 

Identifying a first subset of the set of resources to use for the first uplink transmission and a second subset of the set of resources to use for the second uplink transmission based at least in part on a scaling factor, wherein the scaling factor indicates a maximum portion of the set of resources available for the first uplink transmission, and the scaling factor corresponds to the same group index of the first uplink transmission and the second uplink transmission; and 

Mapping the first uplink transmission to the first subset of the set of resources and the second uplink transmission to the second subset of the set of resources.
Claim 25: Wherein piggybacking the first uplink transmission on the second uplink transmission comprises: 

Identifying a set of resources allocated for the second uplink transmission; 

Identifying a first subset of the set of resources to use for the first uplink transmission and a second subset of the set of resources to use for the second uplink transmission based at least in part on a scaling factor, wherein the scaling factor indicates a maximum portion of the set of resources available for the first uplink transmission, and the scaling factor corresponds to the same group index of the first uplink transmission and the second uplink transmission; and 

Mapping the first uplink transmission to the first subset of the set of resources and the second uplink transmission to the second subset of the set of resources.  
Claim 24: Determining that a first uplink transmission and a second uplink transmission of the plurality of uplink transmissions have a same group index; 

Determining that the first uplink transmission comprises a channel state information (CSI) report transmission and the second uplink transmission comprises a hybrid automatic repeat request (HARQ) transmission or a scheduling request (SR) transmission; and 
Determining whether to combine the CSI report transmission with the HARQ or SR transmission based at least in part on the same group index.
Claim 26: Determining that a first uplink transmission and a second uplink transmission of the plurality of uplink transmissions have a same group index; 

Determining that the first uplink transmission comprises a channel state information (CSI) report transmission and the second uplink transmission comprises a hybrid automatic repeat request (HARQ) transmission or a scheduling request (SR) transmission; and 

Determining whether to combine the CSI report transmission with the HARQ or SR transmission based at least in part on the same group index.  
Claim 25: Wherein receiving the group configuration further comprises: receiving an indication of a priority associated with each of the individual group indices.
Claim 27: Wherein receiving the group configuration further comprises: receiving an indication of a priority associated with each of the individual group indices.  
Claim 26: Wherein receiving the indication of the priority associated with each of the individual group indices comprises: receiving an indication of a first priority associated with a first group index and a second priority associated with a second group index.
Claim 28: Wherein receiving the indication of the priority associated with each of the individual group indices comprises: receiving an indication of a first priority associated with a first group index and a second priority associated with a second group index.  
Claim 27: Determining a first priority associated with a first group index based at least in part on the first group index; and 

Determining a second priority associated with a second group index based at least in part on the second group index.
Claim 29: Determining a first priority associated with a first group index based at least in part on the first group index; and 

Determining a second priority associated with a second group index based at least in part on the second group index.
Claim 28: Determining that a first group index corresponding to a first uplink transmission of the plurality of uplink transmissions is different from a second group index corresponding to a second uplink transmission of the plurality of uplink transmissions; 

Comparing a first priority associated with the first group index with a second priority associated with the second group index; and determining whether to transmit the first uplink transmission or the second uplink transmission based at least in part on the comparing.
Claim 30: Determining that a first group index corresponding to a first uplink transmission of the plurality of uplink transmissions is different from a second group index corresponding to a second uplink transmission of the plurality of uplink transmissions; 

Comparing a first priority associated with the first group index with a second priority associated with the second group index; and 

Determining whether to transmit the first uplink transmission or the second uplink transmission based at least in part on the comparing.
Claim 29: Identifying that the UE has a capability to transmit multiple uplink channels simultaneously; 

Determining that a first group index corresponding to a first uplink transmission of the plurality of uplink transmissions is different from a second group index corresponding to a second uplink transmission of the plurality of uplink transmissions; and 

Transmitting the first uplink transmission on a first channel and the second uplink transmission on a second channel.
Claim 31: Identifying that the UE has a capability to transmit multiple uplink channels simultaneously; 

Determining that a first group index corresponding to a first uplink transmission of the plurality of uplink transmissions is different from a second group index corresponding to a second uplink transmission of the plurality of uplink transmissions; and 

TransmittingPage 8 of 14Application No. 17/646,664PATENT the first uplink transmission on a first channel and the second uplink transmission on a second channel.  
Claim 30: A method for wireless communication at a base station, comprising: 

Transmitting a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; 

Identifying an uplink channel to be used for an uplink transmission from a user equipment (UE); 

Configuring a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; transmitting the configured group index; and monitoring for the uplink transmission from the UE based at least in part on the configured group index.
Claim 32: A method for wireless communication at a base station, comprising: 

Transmitting a group configuration that indicates an association of uplink channels with group indices; 

Identifying an uplink channel to be used for an uplink transmission from a user equipment (UE); 

Configuring a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; 

Transmitting the configured group index; and monitoring for the uplink transmission from the UE based at least in part on the configured group index.  

The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’ as disclosed by the patented claim into the instant claim so as to effectively prevent interference between uplink transmissions in wireless communication system.
Claim 30: Wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined.
Claim 33: Wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined.  
Claim 25: Wherein receiving the group configuration further comprises: receiving an indication of a priority associated with each of the individual group indices.
Claim 34: Wherein the group indices comprise priority indices.

Claim 31: Identifying that the uplink transmission comprises a control information transmission on a control channel; and 

Transmitting an indication of a control channel resource for the control information transmission on the control channel, wherein the group index for the control information transmission corresponds to a group index associated with the control channel resource.
Claim 35: Identifying that the uplink transmission comprises a control information transmission on a control channel; and 

Transmitting an indication of a control channel resource for the control information transmission on the control channel, wherein the group index for the control information transmission corresponds to a group index associated with the control channel resource. 
Claim 32: Identifying that the uplink transmission comprises a sounding reference signal (SRS) transmission on an SRS channel; and 
Transmitting an indication of an SRS resource for the SRS transmission, wherein the group index for the SRS transmission corresponds to a group index associated with the SRS resource or associated with an SRS resource set that includes the SRS resource.
Claim 36: Identifying that the uplink transmission comprises a sounding reference signal (SRS) transmission on an SRS channel; and 
Transmitting an indication of an SRS resource for the SRS transmission, wherein the group index for the SRS transmission corresponds to a group index associated with the SRS resource or associated with an SRS resource set that includes the SRS resource.  
Claim 33: Identifying that the uplink transmission comprises a channel state information (CSI) report transmission; and 

Transmitting an indication of whether the CSI report transmission is associated with periodic, semi-persistent, or aperiodic CSI reporting, wherein periodic, semi-persistent, and aperiodic CSI report transmissions are associated with different group indices.
Claim 37: Identifying that the uplink transmission comprises a channel state information (CSI) report transmission; and 

Transmitting an indication of whether the CSI report transmission is associated with periodic, semi-persistent, or aperiodic CSI reporting, wherein periodic, semi-persistent, and aperiodic CSI report transmissions are associated with different group indices.  
Claim 34: Identifying that the uplink transmission comprises a channel state information (CSI) report transmission on a control channel; and 

Transmitting an indication of a control channel resource for the CSI report transmission on the control channel, wherein the group index for the CSI report transmission corresponds to a group index associated with the control channel resource.
Claim 38: Identifying that the uplink transmission comprises a channel state information (CSI) report transmission on a control channel; and 

Transmitting an indication of a control channel resource for the CSI report transmission on the control channel, wherein the group index for the CSI report transmission corresponds to a group index associated with the control channel resource.
Claim 35: Identifying that the uplink transmission comprises a channel state information (CSI) report transmission on a data channel; and 

Transmitting a CSI report configuration for the CSI report transmission, wherein the CSI report configuration includes an indication of the group index for the CSI report transmission on the data channel.
Claim 39: Identifying that the uplink transmission comprises a channel state information (CSI) report transmission on a data channel; and 

Transmitting a CSI report configuration for the CSI report transmission, wherein the CSI report configuration includes an indication of the group index for the CSI report transmission on the data channel.  

Claim 36: Identifying that the uplink transmission comprises a scheduling request (SR) transmission; and 

Transmitting an indication of an SR configuration for the SR transmission, wherein the group index for the SR transmission corresponds to a group index associated with the SR configuration.
Claim 40: Identifying that the uplink transmission comprises a scheduling request (SR) transmission; and Page 10 of 14Application No. 17/646,664PATENT Preliminary Amendment dated April 18, 2022 

Transmitting an indication of an SR configuration for the SR transmission, wherein the group index for the SR transmission corresponds to a group index associated with the SR configuration.  
Claim 37: Identifying that the uplink transmission comprises a data transmission on a data channel; and

Transmitting an indication of a default group index for data transmissions on the data channel, wherein the group index for the data transmission is the default group index.
Claim 41: Identifying that the uplink transmission comprises a data transmission on a data channel; and 

Transmitting an indication of a default group index for data transmissions on the data channel, wherein the group index for the data transmission is the default group index.  
Claim 39: Identifying that the uplink transmission comprises a data transmission on a data channel; and 

Transmitting downlink control information (DCI) to the UE for the data transmission, the DCI including an indication of a sounding reference signal (SRS) resource allocated for SRS transmissions from the UE, wherein the SRS resource is associated with a group index for the SRS transmission, and the group index for the data transmission corresponds to the group index for the SRS transmission.
Claim 42: Identifying that the uplink transmission comprises a data transmission on a data channel; and 

Transmitting downlink control information (DCI) to the UE for the data transmission, the DCI including an indication of a sounding reference signal (SRS) resource allocated for SRS transmissions from the UE, wherein the SRS resource is associated with a group index for the SRS transmission, and the group index for the data transmission corresponds to the group index for the SRS transmission.
Claim 40: Identifying that the uplink transmission comprises a data transmission on a data channel; and transmitting downlink control information (DCI) to the UE for the data transmission, the DCI including an indication of the group index for the data transmission.
Claim 43: Identifying that the uplink transmission comprises a data transmission on a data channel; and transmitting downlink control information (DCI) to the UE for the data transmission, the DCI including an indication of the group index for the data transmission.  
Claim 41: Wherein the group index for the data transmission is indicated in a dedicated field in the DCI.
Claim 44: Wherein the group index for the data transmission is indicated in a group indication field in the DCI.  
Claim 42: Wherein the group index for the data transmission is indicated by physical layer parameters associated with the DCI.
Claim 45: Wherein the group index for the data transmission is indicated by physical layer parameters associated with the DCI.
Claim 43: Identifying that the uplink transmission comprises a data transmission on a data channel; and 

Transmitting higher layer signaling that schedules the data transmission, wherein the higher layer signaling includes an indication of the group index for the data transmission. 
Claim 46: identifying that the uplink transmission comprises a data transmission on a data channel; and 

Transmitting higher layer signaling that schedules the data transmission, wherein the higher layer signaling includes an indication of the group index for the data transmission.  
Claim 44: Transmitting an indication of a priority associated with the group index corresponding to the uplink transmission on the uplink channel.
Claim 47: Transmitting an indication of a priority associated with the group index corresponding to the uplink transmission on the uplink channel.
Claim 45: An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor,
memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:

Receive a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; 
Identify a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; 

Determine individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and 

Transmit at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration.
Claim 48: An apparatus for wireless communication at a user equipment (UE), comprising: 

a processor, 

memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

Receive a group configuration that indicates an association of uplink channels with group indices; 

Identify a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; 
Determine individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and 
Transmit at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’ as disclosed by the patented claim into the instant claim so as to effectively prevent interference between uplink transmissions in wireless communication system.
Claim 46: An apparatus for wireless communication at a base station, comprising: 
a processor, 
memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

Transmit a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; 

Identify an uplink channel to be used for an uplink transmission from a user equipment (UE); 

Configure a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; 

Transmit the configured group index; and monitor for the uplink transmission from the UE based at least in part on the configured group index.
Claim 49: An apparatus for wireless communication at a base station, comprising: 
a processor,
memory coupled with the processor; and Page 12 of 14Application No. 17/646,664PATENT Preliminary Amendment dated April 18, 2022instructions stored in the memory and executable by the processor to cause the apparatus to: 

Transmit a group configuration that indicates an association of uplink channels with group indices;

Identify an uplink channel to be used for an uplink transmission from a user equipment (UE); 

Configure a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; 
Transmit the configured group index; and monitor for the uplink transmission from the UE based at least in part on the configured group index.
The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined’ as disclosed by the patented claim into the instant claim so as to effectively prevent interference between uplink transmissions in wireless communication system.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463